Citation Nr: 1208583	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for heart disease with a leaking valve, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from April 1970 to October 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and an April 2010 Board remand.

In September 2009, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected hypertension at least as likely as not caused a heart disability, to include left ventricular dysfunction, left ventricular hypertrophy, left anterior fascicular block, and trace pulmonary and tricuspid regurgitation.


CONCLUSION OF LAW

The criteria for service connection for a heart disability are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a heart disability, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006.  Because the Veteran's claim was filed after that date, it applies to his claim.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A January 1970 report of medical examination noted a systolic murmur.  September 1970 service records indicate the Veteran reported palpitations and that hypertension was diagnosed.  An October 1970 report of medical examination noted hypertension but was negative for any heart disability.  

Multiple VA medical records and VA examinations dated from 1971 to 2011 provide diagnoses of various heart disorders.  A July 1971 examination diagnosed aortic insufficiency, probably rheumatic in origin.  An August 1981 examination diagnosed an ejection murmur but found no aortic insufficiency.  An October 1982 examination diagnosed mild aortic insufficiency.  An April 1989 VA record noted moderate cardiomegaly.  January 1993 and June 1998 examination reports noted a history of aortic insufficiency, probably mild.  Moderate cardiomegaly or enlarged heart was also noted in September 1995, May 1997, and April 1998.  

In a September 2001 VA examination report, the examiner noted an inability to document a separate heart condition.  An October 2001 VA opinion noted no aortic regurgitation.  A July 2004 chest x-ray noted a normal heart.  An August 2004 examination diagnosed a slight systolic murmur.  In an October 2008 VA record, the diagnoses included left ventricular diastolic dysfunction, trace aortic regurgitation, and mild tricuspid regurgitation.  In an October 2008 examination report, the examiner determined that any specific diagnosis regarding a heart condition could not be made at that time.  An October 2011 record noted left ventricular diastolic dysfunction, mild tricuspid regurgitation with right ventricular pressure, trace aortic regurgitation, and mild pulmonic regurgitation.  

A May 2010 VA examiner reviewed the claims file.  The examiner concluded that it was not likely that there was a heart murmur during service.  The examiner then opined that over the years, the Veteran's hypertension may have contributed to the development of minimal valvular dysfunction, but this was less likely than not directly caused by the service-connected hypertension.  In an April 2011 VA medical opinion report, the examiner noted a review of the claims file.  The examiner determined that there was no functional impairment related to valvular dysfunction.  The examiner also opined that it was unlikely that hypertension over the years aggravated the severity of aortic regurgitation, noting that aortic regurgitation was noted in 1971, and that 2008 and 2010 echocardiograms showed only trace regurgitation.  In an October 2011 statement, the Veteran's VA treating physician since 2005 opined that his chronic hypertension resulted in left ventricular hypertrophy or enlargement of the muscles of the left side of the heart.  

An October 2011 private medical opinion was submitted.  The examiner noted that he reviewed the Veteran's medical records.  The examiner concluded that to at least the 50 percent level of probability, the Veteran's current cardiac disease (left ventricular dysfunction (LVD), left ventricular hypertrophy (LVH), left anterior fascicular block (LAFB), and trace aortic, pulmonary, and tricuspid regurgitation) are due to his service-connected hypertension.  The examiner noted that longstanding hypertension is a well-known cause of cardiac disease, which can be asymptomatic for the first 15 to 20 years.  The examiner stated that the heart disorders, as diagnosed above, are progressive deteriorations of the Veteran's cardiac function beyond the natural progression of an aging heart:  the normal heart is not expected to develop those problems.  In addition, the examiner noted that longstanding hypertension has caused hypertrophy of the heart, which in turn cause the valvular rings to enlarge which leads to regurgitation.  The examiner noted that any murmur during service was likely from the aortic valve which has remained fairly constant as noted by the 2011 VA examiner, but in the interval the Veteran developed the additional disabilities.  The examiner concluded that the hypertension caused the additional disabilities of LVD, LVH, LAFB, and pulmonary and tricuspid regurgitation.  

The Board finds that the evidence of record supports a finding of service connection for a heart disorder.  First, there are currently diagnosed heart disabilities.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  The October 2011 private examiner diagnosed current heart disabilities of LVD, LVD, LVH, LAFB, and pulmonary and tricuspid regurgitation.  In October 2011, the Veteran's treating physician also noted LVH or enlarged heart muscles.  Second, the most probative medical evidence of record demonstrates that the heart disabilities were caused by the service-connected hypertension.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  The October 2011 private examiner concluded that these disabilities were caused by the Veteran's service-connected hypertension.  The Board assigns significant probative value to this opinion; it was based upon a review of the relevant facts, to include medical records, and the examiner provided supporting rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

The Board notes that other medical opinions of record are associated with the claims file.  The May 2010 VA examiner opined that the Veteran's hypertension may have contributed to the development of minimal valvular dysfunction, but did not directly cause it.  The Board does not assign this opinion significant weight as it is less than clear and is speculative, although it does suggest some component of causation.  See Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the probative value of a medical opinion is diminished where the opinion is ambivalent).  An April 2011 VA examiner concluded that it was unlikely that hypertension aggravated any aortic regurgitation, noting that aortic regurgitation was noted in 1971 and 2008 and 2010 echocardiograms showed only trace regurgitation.  The Board finds that this opinion is not highly probative, as it only addresses aggravation of aortic regurgitation and no other heart disorders.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) ("The probative value of evidence is its tendency . . . to establish the proposition that it is offered to prove.") (citations omitted).  

In an October 2011 statement, the Veteran's VA physician opined that his chronic hypertension resulted in left ventricular hypertrophy, which is enlargement of the muscles of the left side of the heart.  The Board notes that although this opinion supports the October 2011 private opinion, it is not entitled to significant weight as it does not provide supporting rationale.  See Stefl, 21 Vet. App. at 125 (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

Accordingly, the most probative evidence of record demonstrates that the Veteran's current heart disabilities are caused by his service-connected hypertension.  Resolving all reasonable doubt in favor of the Veteran, service connection for a heart disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability, to include left ventricular dysfunction, left ventricular hypertrophy, left anterior fascicular block, and trace pulmonary and tricuspid regurgitation, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


